Citation Nr: 0115722	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  95-09 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1994 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a November 1999 decision, the Board denied entitlement to 
an evaluation in excess of 30 percent for residuals of a 
gunshot wound to the left tibia and fibula with chronic 
osteomyelitis and postoperative saucerization.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a July 2000 Order, the Court granted a joint 
motion to remand this matter to Board and vacated the Board's 
November 1999 decision.  Thus, the matter has been returned 
to the Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization 
are manifested by severe disability, without medical evidence 
of ankylosis.  

3.  The veteran's left ankle demonstrates marked limitation 
of motion.

4.  The veteran's left ankle exit wound scar is manifested by 
objective evidence of pain and tenderness.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and postoperative saucerization 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.56, 4.71a, 4.73, Diagnostic Codes 5270, 5311 (2000).

2.  The criteria for a 20 percent evaluation for marked 
limitation of motion of the left ankle have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2000).

3.  The criteria for a 10 percent evaluation for a painful 
and tender scar have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in May 1970, the veteran 
sustained an open comminuted fracture to the left tibia and 
fibula as a result of a high velocity gunshot wound.  
Radiological examination showed some bone loss.  It was noted 
that there was no nerve or artery involvement.  Subsequent 
clinical records reflect an infected wound and complaints of 
pain.  An August 1970 radiology report noted a markedly 
comminuted fracture with some increase in callus formation 
since the previous examination.  Drainage and pain were noted 
in clinical records dated through January 1971.  At that 
time, the veteran underwent a sequestrectomy of the left 
tibia.  It was noted that repeat films showed the presence of 
sequestrum in the mid portion of the fracture site area.  
Tissue examination revealed multiple bony fragments 
consistent with sequestrum.  Clinical records dated in March 
1971 note the wound was closing and the veteran's pain was 
almost completely gone.  An April 1971 orthopedic evaluation 
noted that ankle motion was only very minimally decreased 
with no significant artery or nerve damage.  Prognosis was 
noted as guarded with the possible need for further follow-up 
at a VA hospital.  

Upon VA examination dated in August 1971, the veteran 
complained of recurring pain and soreness around the scar 
tissue and back of his ankle.  He reported being unable to 
stand or walk for long periods of time without pain.  
Physical examination revealed an atrophic scar on the medial 
aspect of the distal third of the left tibia.  It was 
described as tender.  Beneath the skin, there was a palpable 
defect in the medial aspect of the distal third of the tibia 
which was tender.  There were no draining sinuses.  The skin 
was not red or inflamed.  Dorsalis pedis pulses were present 
and full bilaterally.  Posterior tibial pulse was present on 
the left, but was diminished in intensity as compared to the 
right.  The veteran's foot was capable of full range of 
motion in all perimeters except inversion.  There was 
apparent loss of function of the posterior tibial tendon on 
the left due to loss of muscle and tendon secondary to the 
gunshot wound.  The other tendons running by the wound seemed 
to be functioning.  There was pinprick hypesthesia over the 
medial aspect of the left ankle.  The examiner noted that x-
rays revealed a bony defect on the medial aspect of the 
distal third left tibia.  The margins of the defect were 
sclerotic and compatible with a diagnosis of chronic 
osteomyelitis.  Gross overall alignment of the tibia and of 
the anterior surface of the distal tibia was normal.  There 
was no shortening of the tibia and fibula.  The examiner 
opined that the veteran appeared to have suffered loss of 
bone and muscle from his gunshot wound and the wound was 
complicated by the development of draining osteomyelitis.  
The examiner also noted that the veteran had had to 
permanently modify his lifestyle because of pain referable to 
the gunshot wound.  It was noted that the pain was more 
pronounced with weight bearing and vigorous activities.  The 
examiner noted that the veteran's foot was well balanced at 
the present time, but interposed action of the peroneal 
tendons could result in a valgus deformity of the foot in the 
future.  

In a November 1971 rating decision, the RO granted 
entitlement to service connection for residuals of a missile 
wound to the left tibia and fibula with chronic osteomyelitis 
and post-operative saucerization, evaluated as 30 percent 
disabling, effective from April 1971.  

Upon VA examination dated in April 1993, the veteran reported 
increased pain with locking of the foot.  He described the 
pain as most severe in the posterior (Achilles tendon) area.  
The veteran also reported occasional swelling and decreased 
ability to dorsiflex his left foot, especially versus 
resistance.  It was noted that the veteran reported 
sustaining a fracture of the left foot at the ankle about ten 
years previously.  Physical evaluation revealed that on the 
lateral aspect, the anterior portion of the peroneus brevis 
was perforated by the gunshot wound.  The exit wound (medial 
aspect) showed penetration of the flexor digitorum longus and 
possibly the tibialis posterior muscle.  The veteran had a 
hypersensitive, depressed scar on the medial aspect measuring 
7 by 5 centimeters with a depression to 1.5 centimeters in 
depth.  The lateral aspect of the foot showed a 7 by 3-
centimeter scar and was noted as the point of entry of the 
gunshot wound.  The examiner noted no damage to tendons.  

The examiner noted the veteran had developed osteoarthritis 
of the mortis joint secondary to trauma and subsequent 
disability and had sustained a moderate to severe 
dorsiflexion deficit.  Pedal flexion strength was noted as 
5/5 bilaterally, but dorsiflexion was noted as depressed to 
4/5 in the left ankle.  The veteran showed an antalgic gait 
on the left.  Range of motion testing showed left ankle 
dorsiflexion depressed to 2 degrees with essentially normal 
plantar flexion at 62 degrees.  A diagnosis of status post 
gunshot wound with entry anterior to the lateral malleolus of 
the left lower extremity and exit wound on the medial aspect 
of the left lower extremity, status postoperative times three 
with moderate to severe secondary osteoarthritis of the left 
ankle mortis joint and moderate to severe range of motion 
(flexion) deficits was noted.  

A VA hospital summary dated in September 1993 reflects the 
veteran underwent a left ankle debridement.  It was noted the 
veteran had experienced constant stiffness in the left ankle 
joint as well as locking.  A diagnosis of an arthritic left 
ankle joint with osteophytes was noted.  It was noted that 
physical examination revealed decreased range of motion with 
swelling over the medial and lateral malleoli.  The veteran 
also had medial joint line tenderness at the left ankle.  
Radiology examination revealed an arthritic left ankle joint 
with an anterior osteophyte protruding from the talus.  

VA treatment records dated in 1994 reflect the veteran 
underwent arthroscopic debridement and anterior osteophyte 
removal of the left ankle.  The veteran complained of 
catching and locking in the ankle with pain on ambulation.  
Clinical records also noted decreased range of motion.  

At his May 1995 RO hearing, the veteran testified that he 
experienced a "freezing" of his ankle while walking on 
occasion.  He reported undergoing two surgeries in 1993 and 
1994 with temporary relief.  The veteran testified that his 
doctor told him that his next surgery would probably be 
fusion of the ankle.  The veteran testified that he currently 
experienced swelling and pain on a daily basis, especially at 
work as a physical education teacher.  The veteran also 
reported experiencing pain on movement of the ankle.  He 
testified to difficulty climbing stairs because of pain while 
on the balls of his feet and being unable to run.  The 
veteran stated that on a good day he could probably walk 
about a block before experiencing pain and swelling.  He 
reported that an insert made for his left shoe to support his 
ankle did not work.  He also reported taking pain pills twice 
a day with little relief and using an elastic brace.  The 
veteran testified that his exit wound scar was tender to 
touch.  

Upon VA examination dated in May 1995, it was noted that an 
area of scarring on the medial side in a vertical direction 
presented pain on a continuing basis.  Another area of pain 
on the lateral side, approximately where the bullet had 
entered, was also noted.  The strength of the left foot in 
dorsiflexion was 2 out of 5 and 3 out of 5 in plantar 
flexion.  The veteran vocalized pain when the ankle was 
overextended in range of motion testing.  Range of motion was 
noted as 5 degrees dorsiflexion, 20 degrees plantar flexion, 
5 degrees external rotation, and 10 degrees internal 
rotation.  There was no evidence of muscle hernia.  Diagnoses 
of decreased range of motion of the left ankle secondary to a 
gunshot wound, decreased muscle strength, and continuous 7 
out of 10 pain over the scarred areas were noted.  
Radiological examination of the left ankle revealed interval 
development of mild to moderate degenerative change at the 
tibiotalaris joint with subchondrosclerosis and mild joint 
space narrowing.  

Upon VA examination dated in September 1998, the veteran 
reported experiencing pain, weakness, stiffness, swelling, 
inflammation, and a feeling of instability.  He also reported 
that he was still feeling a locking sensation, fatigue, and 
lack of endurance.  The veteran described constant and daily 
episodes of exacerbations lasting all day long.  He reported 
that the pain continued and did not abate because his job 
required him to be on his feet all day.  The veteran stated 
that he was able to brush his teeth, dress, shower, cook, 
vacuum, walk, drive a car, shop, take out the trash, mow 
grass, climb stairs, and garden.  He indicated that if he did 
heavy work such as mowing grass or gardening he would "pay 
for it" later with severe pain.  Physical examination 
revealed no evidence of decreased muscle tone or mass and no 
evidence of swelling.  There was a significant amount of 
tenderness to direct palpation of the left ankle.  Range of 
motion in all extremities was normal except for the left 
ankle, which was noted as 10 degrees dorsiflexion, 20 degrees 
plantar flexion, and 80 degrees pronation.  The examiner 
noted three scars, one entry wound, one exit wound, and one 
surgical scar.  The exit would scar was noted as very 
sensitive to touch.  At the depression site there was 
evidence of sensitivity and tenderness to palpation, but no 
evidence of keloid formation.  The tendons in that area did 
not appear to be significantly affected.  The examiner noted 
that secondary to the hypersensitivity, there appeared to be 
some nerve damage.  The examiner noted no constitutional 
signs of arthritis.  It was noted that radiological 
examination revealed a healed tibial fracture with mild 
traumatic arthritis.  A diagnosis of residuals of a gunshot 
wound to the left tibia and fibula with a history of chronic 
osteomyelitis and the development of mild traumatic arthritis 
was noted.  The examiner opined that the veteran's reports of 
continued pain, weakness, stiffness, feeling of swelling, 
inflammation, and instability were consistent with what was 
seen on physical examination.  The examiner noted that there 
was a very large depression at the internal malleolus area 
which would make it difficult for the veteran stand of his 
feet for a prolonged period of time without experiencing some 
pain.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's residuals of a gunshot wound to the left tibia 
and fibula with chronic osteomyelitis and postoperative 
saucerization is currently evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, which 
addresses Group XI affecting propulsion, plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, 
flexion of the knee, posterior and lateral crural muscles and 
muscles of the calf, triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  A 
noncompensable evaluation is warranted for slight impairment 
and a 10 percent evaluation is warranted for moderate 
impairment.  Moderately severe impairment warrants a 20 
percent evaluation and severe impairment warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311.  

Also applicable to evaluation of the veteran's disability is 
38 C.F.R. § 4.56, which is pertinent to the effects of 
missile and muscle injuries and sets out principle factors 
and symptoms such as weakness, undue fatigue-pain, 
incoordination, muscular fusing or scarring and joint 
involvement.

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997. 62 Fed. Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73, 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.

38 C.F.R. § 4.56 now provides as follows: (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. See 38 C.F.R. § 4.56.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when 
regulations concerning rating disabilities undergo a 
substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  However, as stated, no 
substantive changes were made to 
38 C.F.R. § 4.56.  Moreover, a review of the new regulations 
indicates that no substantive change was made to Diagnostic 
Code 5311, which still provides for a maximum 30 percent 
rating for a severe injury to Muscle Group XI.  No other 
changes relevant to the present appeal are reflected by the 
new regulations.  62 FR 30235-30240, June 3, 1997.  As the 
ratings applicable to this case have not undergone a 
substantive change, the lack of notice to the veteran of the 
change in the regulations or RO consideration of the claim 
under both the old and new criteria will not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Furthermore, there is no need for a finding 
by the Board as to which criteria are more favorable to the 
veteran.

As previously noted, the veteran's current disability 
evaluation is 30 percent, which is the highest evaluation 
provided for under Diagnostic Code 5311.  Thus, the Board 
must consider whether other diagnostic criteria are relevant 
to the veteran's claim.  

The Rating Schedule provides that ankylosis of the ankle in 
plantar flexion of less than 30 degrees warrants a 20 percent 
evaluation.  Ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero 
and 10 degrees warrants a 30 percent evaluation.  A 40 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).  A review of the medical 
evidence of record demonstrates that although the veteran has 
reported experiencing locking, there is no medical evidence 
of ankylosis of the ankle.  Thus, contemplation of Diagnostic 
Code 5270 is not warranted.  

However, the medical evidence of record does demonstrate 
traumatic arthritis with limitation of motion.  Traumatic 
arthritis is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which provides that such is evaluated 
based upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Limitation of motion of the ankle is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate limitation 
of motion of the ankle warrants a 10 percent evaluation and 
marked limitation of motion of the ankle warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

The most recent and probative evidence of record demonstrates 
range of motion of the left ankle as 10 degrees dorsiflexion, 
20 degrees plantar flexion, and 80 degrees pronation.  This 
evidence is consistent with the April 1993 examiner's finding 
of a moderate to severe range of motion deficit.  The Board 
is of the opinion that this evidence more nearly approximates 
to 20 percent evaluation in that it demonstrates marked 
limitation of motion of the left ankle.  Thus, entitlement to 
a separate 20 percent evaluation for limitation of motion of 
the left ankle is warranted.  

Finally, the evidence of record demonstrates that the 
veteran's exit wound scar is very tender and sensitive, but 
without evidence of keloid formation.  The Rating Schedule 
provides that a 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
In light of the objective evidence consistently noting a 
tender and painful exit wound scar, the Board concludes that 
a 10 percent evaluation is warranted.

The Board recognizes that the veteran has experienced chronic 
osteomyelitis.  However, the Board notes that pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  
38 C.F.R. § 4.14 (2000).  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The Board is of the opinion that an additional 
rating for osteomyelitis would violate the rule against 
pyramiding, as the relevant symptomatology is addressed by 
38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 5311.  

The Board further notes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
solely on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The 
veteran's disability is rated under Diagnostic Code 5271, a 
code which is predicated solely on loss of range of motion.  
However, his disability has also been rated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5311 and 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which are not predicated solely on loss 
of range of motion.  The Board recognizes that the September 
1998 VA examiner has opined that the veteran's reports of 
continued pain, weakness, stiffness, feeling of swelling, 
inflammation, and instability were consistent with what was 
seen on physical examination.  However, this symptomatology 
is contemplated by the aforementioned diagnostic codes.  
Thus, the Board concludes that an additional evaluation due 
to pain is not warranted.  

Finally, the Board observes that the increased evaluations 
granted in this decision are subject to the amputation rule 
which precludes a combined rating in excess of 40 percent for 
disabilities below the knee.  38 C.F.R. § 4.68. 



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left tibia and fibula 
with chronic osteomyelitis and post-operative saucerization 
is denied.

Entitlement to a 20 percent evaluation for marked limitation 
of motion of the left ankle is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a 10 percent evaluation for a tender and 
painful scar is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

